            Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


ZEROCLICK, LLC,

                       Plaintiff,                    Case No.    6:20-cv-00422

               v.                                    JURY TRIAL DEMANDED

LG ELECTRONICS, INC., AND LG
ELECTRONICS MOBILECOMM U.S.A.,
INC.,
                Defendants.



 COMPLAINT FOR PATENT INFRINGEMENT AGAINST LG ELECTRONICS, INC.,

                    AND LG ELECTRONICS MOBILECOMM U.S.A., INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. § 1 et seq., in which Plaintiff Zeroclick, LLC (“Plaintiff” or “Zeroclick”)

makes the following allegations against Defendants LG Electronics, Inc.. and LG Electronics

Mobilecomm U.S.A., Inc. (collectively, “Defendants”):

                                        INTRODUCTION

       1.      This complaint arises from Defendant’s unlawful infringement of the following

United States patents owned by Zeroclick: United States Patent No. 7,818,691 (“’691 Patent”) and

United States Patent No. 8,549,443 (“443 Patent”) together the “Asserted Patents.”

       2.      Plaintiff is the owner and assignee of a portfolio of patents containing the inventions

of Dr. Nes Irvine, a medical doctor who possessed the prescient vision to develop touch-only user

interface technologies that would enable significant benefits to his medical work and any field

where users interacted with graphical user interfaces (“GUIs”). Dr. Irvine filed applications that




                                                 1
            Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 2 of 8




eventually became his “Zeroclick” U.S. Patents in the year 2000.

                                           PARTIES

       3.      Plaintiff Zeroclick, LLC is a Texas limited liability company, having a business

address at 3610-2 N Josey Lane #223, Carrollton, TX 75007.

       4.      Defendant LG Electronics, Inc. is a corporation organized and existing under the

laws of Korea with its principal place of business at LG Twin Towers, 128 Yeoui-daero,

Yeongdungpo-gu, Seoul 150-721, Republic of Korea. On information and belief, this Defendant

may be served with process at its principal place of business. Defendant LG Electronics, Inc.

designs, makes, and sells many different products throughout the world for consumer use,

including wireless mobile communications devices. Defendant LG Electronics, Inc. is a parent

corporation of Defendant LG Electronics Mobilecomm U.S.A., Inc.

       5.      Defendant LG Electronics Mobilecomm U.S.A., Inc. is a wholly-owned subsidiary

of Defendant LG Electronics, Inc. and is a Delaware corporation with regular and established

places of business in Texas at 9420 Research Blvd, Austin, Texas 78759; 21251-2155 Eagle

Parkway, Fort Worth, Texas 76177; and 14901 Beach St, Fort Worth, TX 76177. Defendant LG

Electronics Mobilecomm U.S.A., Inc. is registered to do business in the State of Texas and has

been since at least April 3, 1984. Defendant LG Electronics Mobilecomm U.S.A., Inc. may be

served with process at its registered agent for service of process at United States Corporation

Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701. Defendant LG Electronics U.S.A.,

Inc. distributes wireless mobile communication devices to customers throughout the United States.

On information and belief, Defendant LG Electronics Mobilecomm U.S.A., Inc. imports such

wireless communication devices from its parent corporation Defendant LG Electronics, Inc. in

South Korea, where they are designed and made




                                               2
             Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 3 of 8




                                 JURISDICTION AND VENUE

        6.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        7.      This Court has personal jurisdiction over Defendants in this action because

Defendants have committed acts within this District giving rise to this action, and has established

minimum contacts with this forum such that the exercise of jurisdiction over Defendants would

not offend traditional notions of fair play and substantial justice. Defendants, directly and through

subsidiaries or intermediaries, have committed and continues to commit acts of infringement in

this District by, among other things, importing, offering to sell, and selling products that infringe

the asserted patents.

        8.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b). Defendants

are registered to do business in Texas, and upon information and belief, Defendants have

transacted business in this District and have committed acts of direct and indirect infringement in

this District by, among other things, making, using, offering to sell, selling, and importing products

that infringe the asserted patents. Defendants have regular and established places of businesses in

this District, including at 9420 Research Blvd, Austin, Texas 78759.

                                             COUNT I

                        INFRINGEMENT OF U.S. PATENT NO. 7,818,691

        9.      Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        10.     Plaintiff is the owner and assignee of United States Patent No. 7,818,691 (“the ‘691

patent”) titled “Zeroclick.” The ‘691 patent was duly and legally issued by the United States Patent




                                                  3
             Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 4 of 8




and Trademark Office on October 19, 2010. Plaintiff is the owner and assignee, possessing all

substantial rights, to the ‘691 patent. A true and correct copy of the ’691 Patent is attached as

Exhibit 1.

       11.      On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain touch screen cellular telephone and tablet products that utilize Google’s Android software

(“Accused Products”), such as the LG V30, that directly infringe, literally and/or under the doctrine

of equivalents, one or more claims of the ’691 Patent.

       12.      Defendants also knowingly and intentionally induce infringement of one or more

claims of the ’691 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this

Complaint, Defendants have had knowledge of the ’691 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’691 Patent, Defendants continue to actively

encourage and instruct its customers and end users (for example, through its user manuals and

online instruction materials on its website) to use the Accused Products in ways that directly

infringe the ‘691 Patent. Defendants do so knowing and intending that their customers and end

users will commit these infringing acts. Defendants also continue to make, use, offer for sale, sell,

and/or import the Accused Products, despite their knowledge of the ’691 Patent, thereby

specifically intending for and inducing their customers to infringe the ’691 Patent through the

customers’ normal and customary use of the Accused Products.

       13.      The Accused Products satisfy all claim limitations of one or more claims of the

’691 Patent. A claim chart comparing independent claim 2 of the ’691 Patent to representative

Accused Product, the LG V30 is attached as Exhibit 2.

       14.      By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and is liable for infringement of the ’691




                                                 4
             Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 5 of 8




Patent pursuant to 35 U.S.C. § 271.

        15.     As a result of Defendants’ infringement of the ’691 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        16.     Defendants’ infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’691 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that

come within the scope of the patent claims.

                                             COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 8,549,443

         17.    Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

         18.    Plaintiff is the owner and assignee of United States Patent No. 8,549,443 titled

“Zeroclick.” The ‘443 patent was duly and legally issued by the United States Patent and

Trademark Office on October 1, 2013. Plaintiff is the owner and assignee, possessing all

substantial rights, to the ‘’443 patent. A true and correct copy of the ‘443 Patent is attached as

Exhibit 3.

         19.    On information and belief, Defendants make, use, offer for sale, sell, and/or import

certain touch screen cellular telephone and tablet products that utilize Google’s Android software

(“Accused Products”), such as the LG V30, that directly infringe, literally and/or under the doctrine

of equivalents, one or more claims of the ’443 Patent.

         20.    Defendants also knowingly and intentionally induce infringement of one or more




                                                  5
          Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 6 of 8




claims of the ’443 Patent in violation of 35 U.S.C. § 271(b). Through the filing and service of this

Complaint, Defendants have had knowledge of the ’443 Patent and the infringing nature of the

Accused Products. Despite this knowledge of the ’443 Patent, Defendants continue to actively

encourage and instruct its customers and end users (for example, through its user manuals and

online instruction materials on its website) to use the Accused Products in ways that directly

infringe the ‘443 Patent. Defendants do so knowing and intending that their customers and end

users will commit these infringing acts. Defendants also continue to make, use, offer for sale, sell,

and/or import the Accused Products, despite their knowledge of the ’443 Patent, thereby

specifically intending for and inducing their customers to infringe the ’443 Patent through the

customers’ normal and customary use of the Accused Products.

        21.    The Accused Products satisfy all claim limitations of one or more claims of the

’443 Patent. A claim charts comparing independent claim 19 of the ’443 Patent to representative

Accused Product, the LG V30, is attached as Exhibit 4.

       22.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Defendants have injured Plaintiff and is liable for infringement of the ’443

Patent pursuant to 35 U.S.C. § 271.

       23.     As a result of Defendants’ infringement of the ’443 Patent, Plaintiff is entitled to

monetary damages in an amount adequate to compensate for Defendants’ infringement, but in no

event less than a reasonable royalty for the use made of the invention by Defendants, together with

interest and costs as fixed by the Court.

        24.    Defendants’ infringing activities have injured and will continue to injure Plaintiff,

unless and until this Court enters an injunction prohibiting further infringement of the ’443 Patent,

and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that




                                                 6
             Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 7 of 8




come within the scope of the patent claims

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court enter:

        a.       A judgment in favor of Plaintiff that Defendants have infringed, either literally

and/or under the doctrine of equivalents, the ‘691 Patent and ‘443 Patent;

        b.       A permanent injunction prohibiting Defendants from further acts of infringement

of the ’691 Patent and ‘443 Patent;

        c.       A judgment and order requiring Defendants, jointly and severally, to pay Plaintiff

its damages, costs, expenses, and pre-judgment and post-judgment interest for Defendant’s

infringement of the ’691 Patent and ‘443 Patent; and

        d.       A judgment and order requiring Defendants to provide an accounting and to pay

supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendants; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.


Dated: May 26, 2020                                   Respectfully submitted,


                                                      /s/ Brian D. Ledahl

                                                      Marc A. Fenster, CA SBN 181067


                                                 7
Case 6:20-cv-00422-ADA Document 1 Filed 05/26/20 Page 8 of 8




                                 mfenster@raklaw.com
                                 Brian D. Ledahl, CA SBN 186579
                                 bledahl@raklaw.com
                                 RUSS AUGUST & KABAT
                                 12424 Wilshire Blvd. 12th Floor
                                 Los Angeles, CA 90025
                                 Phone: (310) 826-7474

                                 Attorneys for Plaintiff Zeroclick, LLC




                             8
